EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lovette on 06/09/2022.

The application has been amended as follows: 
Please make the following amendments to the claim set filed on 05/26/2022.

In Claim 1, line 3, the term “to” has been removed and the term --- to: --- has been inserted.  

Please replace Claim 14 with the followings.
14. A system configured to control user operation of an exercise machine, comprising:
a device having a control unit and a display;
a sensor arrangement connectable to the exercise machine, including: 
an accelerometer to sense acceleration during an exercise motion, and 
a range meter to sense a relative position of a member of the exercise machine; and
a sensor controller configured to output data to the device, the data that is output is based on data that is sensed by the sensor arrangement; 
the control unit including logic configured to:
obtain a stroke measure from the sensor arrangement associated with an exercise motion performed by the user operating the exercise machine, wherein said stroke measure is a distance between two end positions of said exercise motion measured during operation by the user;
obtain a speed value associated with a target speed for the exercise motion, wherein the target speed represents a predetermined maximum speed between end positions of the exercise motion;
determine a target period for the exercise motion, based on the stroke measure and the speed value, wherein the target period (T1), representing the exercise motion from a first end position to a second end position and back to the first end position is determined as T1 = pi * x / v, where x is the stroke measure and v is the target speed; and
output a guide indicator representing the target period on the display.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9 and 11-16, the prior art of record fails to disclose, teach or render obvious a device/a system/a method to control user operation of an exercise machine with all the structural elements and functional limitations as detailed in claims 1, 14 and 16. Specifically, the prior art references used in the Final rejection dated 05/11/2022, fail to disclose, teach or render obvious wherein the target period (T1), representing the exercise motion from a first end position to a second end position and back to the first end position is determined as T1 = pi * x/v, where x is the stroke measure (distance between two end positions) and v is the target speed (which represents a predetermined maximum speed between end positions of the exercise motion). As such, claims 1-9 and 11-16 are allowable over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784